Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/716941 application originally filed December 17, 2019.
Claims 1-4 and 6-20, filed January 15, 2021, are pending and have been fully considered.  Claim 5 has been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2015/0240174) in view of Komatsu et al. (JP 2013-203802 A) hereinafter cited under English Translation “Komatsu” and/or Stor et al. (BRPI 1101412 A2) hereinafter cited under English Translation “Stor”. 
Regarding Claims 1-3, 4 and 6-20
	Kraus discloses in the abstract, a low sulphur marine fuel compositions are provided. 

	Kraus discloses in paragraph 0017, the remaining about 50 to 90 wt % of the marine fuel composition comprises one or more hydrocarbon components other than the residual hydrocarbon component, where the one or more hydrocarbon components is selected from a non-hydroprocessed hydrocarbon component, a hydroprocessed hydrocarbon component, and a combination thereof.  	Kraus discloses in paragraph 0018, the non-hydroprocessed hydrocarbon component is selected from the group consisting of light cycle oil (LCO), heavy cycle oil (HCO), fluid catalytic cracking (FCC) cycle oil, FCC slurry oil, pyrolysis gas oil, cracked light gas oil (CLGO), cracked heavy gas oil (CHGO), pyrolysis light gas oil (PLGO), pyrolysis heavy gas oil (PHGO), thermally cracked residue (also called tar or thermal tar), thermally cracked heavy distillate, coker heavy distillates, which is heavier than diesel, and any combination thereof. 
Kraus discloses in paragraphs 0026-0029, the marine fuel composition has bulk physical properties:
a maximum sulfur content (ISO 14596 or ISO 8754) of 1000ppm or 0.1% by weight;
a maximum of kinematic viscosity at 50°C (ISO 3104) at most 700 cSt; 
a maximum of density at 15°C (ISO 3675) at most 1010.0 kg/m3; and
a CCAI value (aromaticity index) 810 (see Table 5). 
	Moore discloses in paragraph 0016, producing a distillate stream composed of a middle and heavy distillate and a residual stream composed of a Feedstock Heavy Marine Fuel Oil.
	It is to be noted, the properties of the marine fuel composition will meet the marine residual fuels standard of ISO 8217 (see paragraph 0027).  However, it is known in the art to one of ordinary skill in the art at the time of the invention to blend fuels the hydrocarbon components of Kraus with known standards in the field, as taught by Stor and Komatsu.
	Stor discloses in the abstract, a marine fuel oil composition, which contains animal fat, particularly bovine tallow, in addition to residual streams and diluents from oil refining that conventionally make up this type of fuel.  Stor further discloses on page 2, the marine fuel composition comprising petroleum fractions and residual fractions, will have an ECN (estimated cetane number) of at least 25 and up to 68.
	Komatsu discloses in the abstract, to provide a fuel oil C composition, while using a base material corresponding to changes in social conditions, evaluated by a new viewpoint without depending on conventional ISO standard values, and excellent in ignitability and combustibility.  Komatsu discloses the fuel oil comprises petroleum fractions and residual fractions, wherein the fuel composition has an ECN (estimated cetane number) of greater than 15. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to blend the known hydrocarbon fuel components of Kraus in order to meet the known standards in the field, as taught by Stor and Komatsu


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990) “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Response to Arguments
Applicant’s arguments directed to the newly amended claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771